This is an action brought by the plaintiff individually and on behalf of all other stockholders, for the appointment of a receiver and for an accounting by the individual defendants of their acts as directors and officers of the defendant corporation. The complaint contains many irrelevant and immaterial allegations (Kavanaugh v. Commonwealth Trust Co., 181 N. Y. 121, 123,124), and the order, in so far as it provides for an examination before trial, and a production of books and papers relating to such irrelevant and immaterial matter, is modified by striking therefrom items numbered 1, 2, 5, 8 and (i); and as so modified affirmed, without costs. Kelly, P. J., Rich, Jayeox, Manning and Kelby, JJ., concur.